DETAILED ACTION
Claims 1-7 and 9-22 are currently pending in this Office action.  Claims 11-15 are withdrawn as being directed to non-elected inventions.  Claim 8 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In view of the remarks filed 02/12/2021, the previous objection to the specification has been re-considered and is withdrawn.

Claim Objections
The previous objection to claim 9 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
The previous rejection of claims 3, 4, 6, 7, 9, 17, and 19 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of applicant’s amendment correcting each.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02/12/2021, with respect to the anticipation rejection under 35 U.S.C. 102(a)(1) of claims 1, 8-10, and 16-18 over Nakamura et al
claims 2, 6, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0139523 A1); 
claim 3 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0139523 A1) further in view of Rodgers et al., “Rubber Compounding- Section 8.2.3: Softeners, Extenders, and Plasticizers,” Enc. Polym. Sci. Tech., Vol. 11, pp. 664 (2004); 
claim 4 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0139523 A1) further in view of Gangolli, S., Ed.,“polybutenes, The Dictionary of Substances and Their Effects (DOSE), 3d Electronic Ed., Royal Society of Chemistry (2005). Retrieved from Knovel [retrieved 11/16/2020]; and
claim 5 under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2003/0139523 A1) further in view of Sommer, “2.13 Process Aids,” Troubleshooting Rubber Problems, Hanser Publications, pp. 29-30 (2013).
Similarly, the nonstatutory double patenting rejection made over the claims of US 10815364 B2 and the provisional nonstatutory double patenting rejection made over the claims of copending application No. 16/480415 are withdrawn in light of applicant’s narrowing amendments to present claims 1 and 2.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Parfomak on March 16, 2021.

In claim 1
at line 14 between “liquid elastomer” and “a lubricant oil” replace
at line 14 insert a comma mark between “oil” and “ a factice”
at line 15 replace “thereof and wherein” with  ---   thereof, and wherein ---
at line 21 replace “21 %by” with  ---  21% by  ---
In claim 2 at line 22, replace “21 %by” with  ---  21% by  ---
In claim 11
at line 5 replace “such as copolymers” with  --- which is ---
at line 6 replace “from a group comprising” with  
--- selected from the group consisting of ---
at lines 8-11 delete “more preferably from a group comprising natural cis-1,4-polyisoprene, synthetic cis-1,4-polyisoprene, 3,4-polyisoprene, polybutadiene, 1,3-butadiene-acrylonitrile copolymer and mixtures thereof,” 
In claim 12 at line 1 replace “Process” with  --- A process ---
In claim 19 at line 4 replace “hexandioL” with  --- hexanediol ---
In claim 20 at line 4 replace “1 ,2-“ with   ---   1,2-   ---

Reasons for Allowance
Claims 1-7 and 9-22 are allowable. Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I-III, as set forth in the Office action mailed on 09/22/2020, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The closest prior art reference is Nakamura et al. (US 2003/0139523 A1).
Nakamura at [0043] discloses a conjugated diene rubber gel produced by emulsion polymerization in the presence of a crosslinking monomer. The crosslinking monomer includes N, N’-m-phenylene maleimide; unsaturated ester compounds of polyhydric alcohols, like ethylene glycol diacrylate; divinyl benzene; and tri-isopropenylbenzene, among others. [0037]. [0062] teaches preparing an oil-extended rubber gel by including an extender oil. The rubber gel is applicable for sealing. [0083].  As discussed above, the reference, however, does not teach a Mooney viscosity of the sealing gel, or the compositional make-up up of the sealing gel (proportion of cis-1,4-butadiene, trans-1,4-butadiene, and 1,2-vinylbutadiene) as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768